                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   KELLY SHAFFSTALL, an individual,                        CASE NO. C18-1656-JCC
10                             Plaintiff,                    ORDER
11          v.

12   OLD DOMINION FREIGHT LINE, INC., a
     Virginia corporation,
13
                               Defendant.
14

15
            This matter comes before the Court on Defendant’s motion for summary judgment (Dkt.
16
     No. 41). Having considered the parties’ briefing and the relevant record, the Court hereby
17
     GRANTS the motion in part and DENIES the motion in part for the reasons explained herein.
18
     I.     BACKGROUND
19
            Defendant is a freight company specializing in less-than-truckload shipping. (Dkt. No. 44
20
     at 2–3.) As part of its shipping business, Defendant maintains service centers in various regions,
21
     including the Pacific Northwest. (Id.) Defendant’s Pacific Northwest service centers contain
22
     maintenance shops, which maintain, diagnose, repair, and manage third-party repair of its
23
     equipment. (Id.) Those maintenance shops are staffed by maintenance technicians. (Id.)
24
            Defendant requires technicians to work forty hours per week and generally prohibits them
25
     from working overtime. (See Dkt. No. 56-9 at 5.) To track the hours that technicians work,
26


     ORDER
     C18-1656-JCC
     PAGE - 1
 1   Defendant requires technicians to “punch in” and “punch out” using its Kronos fingerprint time

 2   clock. (Dkt. No. 45-1 at 1–3.) Technicians punch in and out by pressing either the “Punch In” or

 3   “Punch Out” button on the time clock’s home screen, placing their finger on a scanner, and

 4   waiting until a green light appears. (Id.) Once the green light appears, the Kronos system

 5   automatically uploads information about the fingerprint punch to Defendant’s SAP software,

 6   which Defendant uses for timekeeping and payroll. (Dkt. No. 45 at 2.)

 7          Although relatively easy to use, the Kronos system is not foolproof. For example, an

 8   employee might forget to punch in or out at the start or end of the day, fail to punch in or out for
 9   lunch, or punch in or out at the correct time but do so twice. (See Dkt. No. 44-17 at 2.) Because
10   such errors are bound to occur, Defendant relies on managers to correct mistakes. (See id.)
11   Managers correct mistakes by logging into SAP, reviewing a technician’s time punches, and
12   either approving those punches or changing them to reflect the technician’s actual time worked.
13   (See id. at 2; Dkt. No. 45 at 2.) Defendant instructs its managers that they should change
14   employee time records only in “limited circumstances” and “may not change a time record to
15   show fewer or more hours than actually worked.” (See Dkt. No. 44-17 at 2.)
16          In April 2007, Defendant hired Plaintiff as a technician at its Seattle service center. (Dkt.
17   No. 53 at 1.) After Plaintiff worked as a technician for a year and a half, Defendant promoted
18   him to maintenance manager in October 2008. (Id.) Once promoted, Plaintiff became responsible

19   for overseeing Defendant’s policy against overtime, monitoring technicians’ work hours, and

20   approving their weekly payroll. (Id. at 1–2.) Plaintiff was instructed on how to review and

21   approve technicians’ work hours by Don Orlowski, the then-regional maintenance manager for

22   the Pacific Northwest and Plaintiff’s direct supervisor. (Id. at 2.) According to Plaintiff, Mr.

23   Owloski’s instructions were consistent with Defendant’s general policy: “it was critical for

24   [Defendant] to maintain an accurate record of the technicians’ actual work hours and that legally

25   [Plaintiff] was permitted to change a technician’s clock time to ensure an accurate record of his

26


     ORDER
     C18-1656-JCC
     PAGE - 2
 1   actual hours worked.” 1 (Id.)

 2           For the next seven and a half years, Plaintiff appears to have worked without incident.

 3   (See id. at 2–3.) In April 2016, however, Plaintiff was diagnosed with cancer. (Id. at 3.) Then, in

 4   July 2017, Plaintiff underwent surgery to remove cancerous tumors from his stomach and liver.

 5   (Id.) The surgery caused significant damage to Plaintiff’s stomach that required emergency

 6   surgery a few days later. (Id.) These surgeries and the treatment of Plaintiff’s cancer forced

 7   Plaintiff to start taking intermittent leave. (See id.)

 8           Initially, Mr. Orlowski approved Plaintiff’s leave. (Id.) But in October 2017, Mr.
 9   Orlowski was replaced by Lorrin Wallace, who became responsible for approving Plaintiff’s
10   leave. (See Dkt. No. 44 at 2.) After Mr. Wallace assumed Mr. Orlowski’s role, Plaintiff began
11   communicating with Mr. Wallace about Plaintiff’s cancer. On December 5, 2017, for example,
12   Plaintiff emailed Mr. Wallace,
13           I got a call from my Dr., and my PET scan from last week came up negative!!! No
             living, or active cancer!!! Not completely out of the woods, still have to be
14           monitored as it could come back, but they are taking me off the chemo meds!
15   (Dkt. No. 44-3 at 2.) Upon learning that Plaintiff had cancer, Mr. Wallace allegedly asked

16   Francis Doyle, a technician working under Plaintiff, “if [Plaintiff’s] condition negatively affected

17   his ability to oversee the shop and help [the technicians] with work issues.” 2 (Dkt. No. 51 at 2.)

18
     1
19    Defendant argues that Mr. Orlowski’s alleged instructions are inadmissible hearsay that cannot
     be considered at summary judgment. (Dkt. No. 55 at 4.) However, Mr. Orlowski’s instructions
20   were “statement[s] . . . offered against an opposing party . . . [that were] made by the party’s
     agent or employee on a matter within the scope of that relationship and while it existed.” Fed. R.
21   Evid. 801(2)(D). The statements are, therefore, statutorily defined as non-hearsay, and the Court
     may consider them. Id.
22
     2
      Defendant argues that Mr. Doyle’s declaration should be excluded because Plaintiff did not
23   produce the declaration in response to Defendant’s request for statements, affidavits, and
     declarations of prospective witnesses. (See Dkt. No. 55 at 4–5.) However, Plaintiff objected to
24   Defendant’s request, arguing that it “invades attorney-client privilege and work-product.” (See
25   Dkt. No. 56-1 at 5.) And Defendant did not move to compel Plaintiff to respond to its request as
     part of the motion to compel that Defendant filed on September 13, 2019. (See Dkt. No. 35 at 6.)
26   Moreover, even if the motion did address that request, Defendant never renewed the motion


     ORDER
     C18-1656-JCC
     PAGE - 3
 1   Mr. Doyle says that he told Mr. Wallace “no,” Plaintiff’s condition had not impacted his work.

 2   (Id.)

 3           Over the next several months, Mr. Wallace approved Plaintiff’s requests to take time off

 4   for medical appointments. (See Dkt. No. 53 at 4.) In requesting time off, Plaintiff did not ask for

 5   unpaid leave under Washington’s Family Leave Act (“WFLA”), Wash. Rev. Code §§ 49.78.010

 6   et seq. (See id. at 3.) Instead, Plaintiff used the substantial amount of paid sick leave that he had

 7   accrued. (See id. at 3–5; Dkt No. 44-4 at 2.)

 8           On March 8, 2018, Plaintiff received bad news from his doctor: his cancer had returned,
 9   and he needed surgery to remove the tumor and repair a hernia caused by his two previous
10   surgeries. (Dkt. No. 53 at 4.) Plaintiff informed Mr. Wallace that the surgery would occur on
11   Thursday, March 29, and that Plaintiff would be “out . . . the 29th through April 3rd or 4th.”
12   (Dkt. No. 44-2 at 2.) Mr. Wallace responded by offering to approve the payroll for the Seattle
13   technicians while Plaintiff was out recovering from surgery. (See Dkt. No. 42-2 at 8.) Plaintiff
14   declined Mr. Wallace’s offer. (See id.)
15           While Plaintiff was out on paid sick leave, Mr. Wallace received an email on April 2,
16   2018, about service centers with unapproved payroll. (Dkt. No. 44-11 at 2.) One of those centers
17   was the center in Seattle. (Id. at 3.) Realizing that Plaintiff must not have approved the Seattle
18   payroll, Mr. Wallace emailed Plaintiff, “Last week when I asked if you wanted me to approve

19   payroll for your shop you said no you would take care of it. I see it on the unapproved list. Have

20

21   following the telephonic conference between the parties and the Court. (See Dkt. No. 40 at 2.) By
     failing to either move to compel Plaintiff to disclose the declaration or renew its motion to
22   compel, Defendant waived any objection to Plaintiff using the declaration at summary judgment.
     See Washington v. Matheson Flight Extenders, Inc., Case No. C17-1925-JCC, Dkt. No. 65 at 13
23   n.6 (W.D. Wash. 2020).
24   Defendant also argues that the Court should not consider Mr. Doyle’s statement about Mr.
     Wallace’s inquiry because the statement is inadmissible hearsay. (See Dkt. No. 55 at 5.) But like
25   Mr. Orlowski’s statement, Mr. Wallace’s statement is admissible as a “statement . . . offered
     against an opposing party . . . [that was] made by the party’s agent or employee on a matter
26   within the scope of that relationship and while it existed.” Fed. R. Evid. 801(2)(D).

     ORDER
     C18-1656-JCC
     PAGE - 4
 1   you had an opportunity to approve this yet?” (Dkt. No. 44-12 at 3.) Although Plaintiff approved

 2   the payroll that same day, (see Dkt. Nos. 44 at 4, 53 at 5), he did not immediately respond to Mr.

 3   Wallace’s email, (see Dkt. No. 44-12 at 2). According to Mr. Wallace, the lack of a response

 4   prompted him to log into SAP to complete the Seattle payroll. (Dkt. No. 44 at 4.) Mr. Wallace

 5   says that once he was in SAP, he “noticed that the time records were inexplicably uniform.” (Id.)

 6   That uniformity, Mr. Wallace claims, led him to suspect that Plaintiff was altering technicians’

 7   time records so that their records reflected a uniform 40.00 hours worked instead of their actual

 8   time worked. (See id. at 7–8; Dkt. No. 42-1 at 8.)
 9          Over the next few days, Mr. Wallace says that he monitored the Seattle technicians’
10   punch times to see what changes Plaintiff made to those times. (Dkt. No. 42-1 at 10.) The
11   records for that period show that Plaintiff changed four technicians’ punch times to 40.00 hours
12   and one technician’s punch time to 41.00 hours. 3 (See Dkt. Nos. 44-13 at 2, 45-2.) After seeing
13   those changes, Mr. Wallace contacted Tom Lillywhite, Defendant’s regional manager of human

14   resources and development in the Pacific Northwest, on April 11, 2018. (Dkt. No. 42–3 at 6–7.)

15   Mr. Wallace and Mr. Lillywhite allegedly discussed how Mr. Wallace might continue to

16

17   3
       Plaintiff argues that the Court should not consider the Excel spreadsheets and screenshots
     showing the payroll Plaintiff approved because the spreadsheets and screenshots are (1) hearsay
18   and (2) inadmissible under the best evidence rule. (See Dkt. No. 48 at 12) (Citing Fed. R. Evid.
19   401, 602, 802, 1002). However, the spreadsheets and screenshots are admissible hearsay because
     they are records made and kept in the ordinary course of Defendant’s business. See Fed. R. Evid.
20   803(6); (Dkt. Nos. 44 at 5–7, 45 at 2). In addition, the spreadsheets are admissible under the best
     evidence rule because they are native downloads of the “display working times” reports that Mr.
21   Wallace viewed in Defendant’s SAP system, which makes the spreadsheets originals. See Fed.
     R. Evid. 1001(d) (“For electronically stored information, ‘original’ means any printout—or other
22   output readable by sight—if it accurately reflects the information.”); (Dkt. Nos. 44 at 5, 45 at 2).
23   The screenshots, on the other hand, are admissible because they are duplicates “produced by
     a[n] . . . electronic . . . process or technique that accurately reproduces the original.” Fed. R.
24   Evid. 1001(d); see Fed. R. Evid. 1003 (stating that duplicates are admissible to the same extent
     as originals); Barkan v. Health Net of Cal., Inc., 2018 WL 8061009, slip op. at 3 (C.D. Cal.
25   2018) (holding that screenshots are duplicates); (Dkt. No. 44 at 5–7) (stating that the screenshots
     “display[] the same information and are in the same format” that Mr. Wallace originally viewed).
26


     ORDER
     C18-1656-JCC
     PAGE - 5
 1   investigate whether Plaintiff was improperly altering time records. (Id.) According to Mr.

 2   Wallace, that investigation entailed him spending an evening 4 reviewing “display working

 3   times” reports to identify “(a) whether [Plaintiff] had been making the same changes every pay

 4   period; (b) whether [Plaintiff’s] times were limited to certain employees; and (c) whether other

 5   shops in his region were completing payroll in the same manner.” (Dkt. No. 44 at 5.) The next

 6   morning, Mr. Wallace emailed the following update to Mr. Lillywhite:

 7           I spent most of the evening reviewing time in SEAM. This has been happening for
             years with every employee Kelly supervises. I also checked the other PNW shops
 8           and they look good. I contacted payroll and was given access to a report where I
             can view actual time and corrected time. Based on what I saw, some adjustments
 9           favor the techs but most take time away from them. I will be at the SEA shop
10           Monday morning. I would like it if Kyle could join me as I talk to the techs
             individually. I will reach out to you for guidance once I am in SEA.
11
     (Dkt. No. 44-14 at 2.) Mr. Lillywhite responded, “That sounds good. Very concerning here.”
12
     (Id.)
13
             At the same time as Mr. Wallace was investigating Plaintiff’s payroll practices,
14
     controversy arose over Plaintiff’s absence from work on April 12, 2018, and April 16, 2018.
15
     When a manager such as Plaintiff expects to be absent, Defendant requires them to notify their
16
     supervisor “as far in advance as possible.” (Dkt. No. 43-5 at 2.) If advance notice is not possible,
17
     then Defendant requires the manager to notify their supervisor “no later than 1 hour prior to
18
     [their] scheduled start time.” (Id.) Defendant does not allow managers to work from home if they
19
     are physically able to go to work. (Dkt. Nos. 42-3 at 15, 44 at 9.) The parties dispute whether
20
     Plaintiff complied with these policies. For April 12, Plaintiff claims, “I had a medical
21
     appointment . . . which was approved by Lorrin Wallace.” (Dkt. No. 53 at 5.) Mr. Wallace says,
22
     “I have no record that [Plaintiff] requested April 12, 2018 off.” (Dkt. No. 58 at 3.) For April 16,
23
     Plaintiff admits that he did not notify anyone in advance that he would not be at work, but he
24
     4
       Although Mr. Wallace says that he looked at the reports on the evening of April 13, (see Dkt.
25   No. 44 at 5), he sent a summary of his findings to Mr. Lillywhite on April 13, 2018, at 8:08 a.m.,
     (see Dkt. No. 44-14 at 2). This strongly suggests that Mr. Wallace looked at the reports on April
26   12, not April 13.

     ORDER
     C18-1656-JCC
     PAGE - 6
 1   points out that he emailed Mr. Wallace at 8:19 a.m., “I have not made it in to the shop this

 2   morning, up with a fever most of the night, plan on heading in later.” (Dkt. No. 49-3 at 19.) Mr.

 3   Wallace forwarded Plaintiff’s email to Mr. Lillywhite at 2:32 p.m. (Id.) Two minutes later, Mr.

 4   Lillywhite emailed DeeDee Cox, Defendant’s director of HR development, “I just followed up

 5   with Lorrin and Kelly (SEA mgr) NCNS [“no call/no show”] last Wednesday and he said he

 6   would be in today but Lorrin hasn’t seen him yet. Today would be his second NCNS.” (Dkt. No.

 7   49-3 at 24.)

 8          One hour after Mr. Wallace informed Mr. Lillywhite that Plaintiff did not show up to
 9   work on April 16, Mr. Lillywhite sent a draft termination summary to Mr. Wallace. (Dkt. No. 49-
10   3 at 4–5.) The summary said that the “termination reason” was “adjusting employees’ clock
11   times and failing to report to work.” (Id. at 5.) The summary expanded on those reasons as
12   follows:
13          It was discovered by Lorrin Wallace . . . that [Plaintiff] has been adjusting his
            employees times to reflect 8 hours and 5 days a week regardless of their actual[]
14          hours worked. . . . Kelly never reported to work on 4/11/185 and emailed to say he
            would come in on 4/16/18 but never showed up for work. These are failures to
15          report to work and is taken very serious by the company. Based upon these facts
16          termination is warranted.
     (Id.) On April 17, Mr. Wallace met with Plaintiff in person. (Dkt. No. 42-1 at 15). Mr. Lillywhite
17
     attended the meeting by telephone. (Id.) The accounts of the meeting differ substantially.
18
     (Compare id., with Dkt. No. 53 at 5–6.) Mr. Wallace and Mr. Lillywhite claim Plaintiff admitted
19
     that he changed technicians’ times to a uniform 8 hours and that he blamed his prior manager,
20
     Mr. Orlowski, for his understanding of how to complete payroll. (Dkt. Nos. 42-1 at 15, 42-3 at
21
     19.) Plaintiff claims he told Mr. Wallace and Mr. Lillywhite that he adjusted technicians’ times
22
     to reflect their actual hours worked. (Dkt. No. 53 at 5–6.) The parties agree, however, that Mr.
23
     Wallace informed Plaintiff at the meeting that Defendant had decided to terminate Plaintiff’s
24

25   5
       Mr. Lillywhite erroneously wrote in the draft termination summary that Plaintiff was absent on
     April 11, 2018. (See Dkt. No. 42-3 at 11.) Plaintiff was actually absent on April 12, 2018. (See
26   id.)

     ORDER
     C18-1656-JCC
     PAGE - 7
 1   employment. (Dkt. No. 42-1 at 16.)

 2          Following Plaintiff’s termination, Plaintiff filed a complaint in King County Superior

 3   Court, alleging that Defendant had discriminated against him in violation of Washington’s Law

 4   Against Discrimination (“WLAD”), Wash. Rev. Code §§ 49.60.010 et seq.; wrongfully

 5   discharged him in violation of public policy; and violated the WFLA. (Dkt. No. 1-1 at 7–8.)

 6   Defendant timely removed the case to this Court based on diversity jurisdiction. (See Dkt. No. 1

 7   at 1.) Defendant now moves for summary judgment on all of Plaintiff’s claims. (See generally

 8   Dkt. No. 41.)
 9   II.    DISCUSSION

10          A.       Summary Judgment Standard

11          “The court shall grant summary judgment if the movant shows that there is no genuine

12   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

13   Civ. P. 56(a). Material facts are those that may affect the outcome of the case, and a dispute

14   about a material fact is genuine if there is sufficient evidence for a reasonable jury to return a

15   verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).

16   In deciding whether there is a genuine dispute of material fact, the court must view the facts and

17   justifiable inferences to be drawn therefrom in the light most favorable to the nonmoving party.

18   Id. at 255. The court is therefore prohibited from weighing the evidence or resolving disputed

19   issues in the moving party’s favor. Tolan v. Cotton, 572 U.S. 650, 657 (2014).

20          “The moving party bears the initial burden of establishing the absence of a genuine issue

21   of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If a moving party fails to

22   carry its initial burden of production, the nonmoving party has no obligation to produce anything,

23   even if the nonmoving party would have the ultimate burden of persuasion at trial.” Nissan Fire

24   & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102–03 (9th Cir. 2000). But once the moving

25   party properly makes and supports their motion, the nonmoving party “must come forward with

26   ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v.


     ORDER
     C18-1656-JCC
     PAGE - 8
 1   Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis in original) (quoting Fed. R. Civ. P.

 2   56(e)). Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts”

 3   will not be “presumed.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990). Ultimately,

 4   summary judgment is appropriate against a party who “fails to make a showing sufficient to

 5   establish the existence of an element essential to that party’s case, and on which that party will

 6   bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

 7          B.      WLAD Claim

 8          Wash. Rev. Code § 49.60.180(3) prohibits employers from “discriminat[ing] against any
 9   person in compensation or in other terms or conditions of employment because of . . . the
10   presence of any sensory, mental, or physical disability.” 6 An employer can “discriminate”
11   against someone with a disability in two distinct ways. See Pulcino v. Fed. Express Corp., 9 P.3d

12   787, 793 (Wash. 2000). First, an employer discriminates against an employee if the employer

13   takes an adverse employment action against the employee because of the employee’s disability.

14   See id. This type of deliberate discrimination is known as “disparate treatment.” Id. Second, an

15   employer discriminates against an employee if the employer fails to reasonably accommodate the

16   employee’s known disability. See Wash. Admin. Code § 162-22-025; Pulcino, 9 P.3d at 793.

17   This type of discrimination is known as a “failure to accommodate.” See Pulcino, 9 P.3d at 793.

18          Here, Defendant argues that Plaintiff cannot establish either a disparate treatment or a

19   failure to accommodate claim. (See Dkt. No. 41 at 13–21.) The Court concludes that summary

20   judgment is inappropriate as to the first claim but appropriate as to the second.

21                  1.      Disparate Treatment

22          When bringing a disparate treatment claim, an employee’s “ultimate burden . . . is to

23
     6
24     Washington “look[s] to federal cases for guidance in construing analogous federal statutes.”
     Davis v. Microsoft Corp., 70 P.3d 126, 132 (Wash. 2003). Accordingly, the Court will draw from
25   federal cases in construing the WLAD unless it has reason to believe that Washington would
     take a different approach. See Matheson Flight Extenders, Case No. C17-1925-JCC, Dkt. No. 65
26   at 4–9.

     ORDER
     C18-1656-JCC
     PAGE - 9
 1   present evidence sufficient for a trier of fact to reasonably conclude that . . . discriminatory

 2   animus was more likely than not a substantial factor in the adverse employment action.” Hill v.

 3   BCTI Income Fund-I, 23 P.3d 440, 449 (Wash. 2001) (emphasis omitted). One way an employee

 4   can carry their burden is through the Supreme Court’s burden-shifting framework articulated in

 5   McDonnell Douglas Corp. v. Green, 411 U.S. 702 (1973). See Hegwine v. Longview Fibre Co.,

 6   172 P.3d 688, 696 (Wash. 2007); Parsons v. St. Joseph’s Hosp. & Health Care Ctr., 856 P.2d

 7   702, 809 (Wash. Ct. App. 1993) (observing that an employee can “meet his or her burden of

 8   production in any way that yields evidence from which a rational trier of fact could find unlawful
 9   discrimination”). Under that framework, an employee must first establish a prima facie case of
10   unlawful discrimination. See Hegwine, 172 P.3d at 696. If the employee establishes a prima face
11   case, “the burden shifts to the employer, who must articulate a legitimate, nondiscriminatory
12   reason for the adverse employment action.” Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas Cty.,
13   404 P.3d 464, 473 (Wash. 2017). “The employer’s burden is merely one of production,” and
14   “[t]he employer need only introduce ‘evidence which, taken as true, would permit the conclusion
15   that there was a nondiscriminatory reason for the adverse action.” Id. (emphasis in original)
16   (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510 (1993)). Once the employer offers a
17   nondiscriminatory reason, the burden shifts back to the employee to produce evidence that the
18   employer’s reason was pretext for discrimination. Id.

19                          i.      Plaintiff’s Prima Facie Case

20          An employee usually establishes a prima facie case of disparate treatment by showing

21   “(1) she was within a statutorily protected class, (2) she was discharged by the [employer], (3)

22   she was doing satisfactory work, and (4) after her discharge, the position remained open and the

23   employer continued to seek applicants with qualifications similar to the [employee].” Mikkelsen,

24   404 P.3d at 470. Here, the parties do not dispute that Plaintiff has established the first and second

25   elements of his prima facie case; Plaintiff’s cancer is a disability within the meaning of Wash.

26   Rev. Code § 49.60.040(7)(a)(i), and Defendant fired him. (See Dkt. Nos. 41 at 15, 48 at 16.)


     ORDER
     C18-1656-JCC
     PAGE - 10
 1   Defendant argues, however, that Plaintiff cannot make out a prima facie case because he has not

 2   shown that he was replaced by someone without a disability or that he was satisfactorily

 3   performing his job. (See Dkt. Nos. 41 at 15, 55 at 5.)

 4          Defendant’s first argument misstates the requirements for a prima facie case in

 5   Washington. In Mikkelsen v. Public Utility District No. 1 of Kittitas County, 404 P.3d 464, 473

 6   (Wash. 2017), the Washington Supreme Court clarified “that the McDonnell Douglas framework

 7   does not require a plaintiff to prove that she was replaced by a person outside her protected

 8   group to establish a prima facie case of discrimination.” Instead, “a plaintiff need only show that
 9   her position was not eliminated.” See id. at 472–73. Because Defendant admits that it did not
10   eliminate Plaintiff’s managerial position after Defendant fired Plaintiff, (see Dkt. No. 55 at 5),
11   Plaintiff has established the fourth element of a prima facie case of disparate treatment.
12          Defendant’s second argument “conflate[s] the minimal inference needed to establish a
13   prima facie case with the specific, substantial showing [an employee] must make at the third
14   stage of the McDonnell Douglas inquiry.” Aragon v. Republic Silver State Disposal Inc., 292
15   F.3d 654, 659 (9th Cir. 2002). “The requisite degree of proof necessary to establish a prima facie
16   case . . . is minimal and does not even need to rise to the level of a preponderance of the
17   evidence.” Id. (emphasis in original) (quoting Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th
18   Cir. 1994)). Plaintiff met his burden by offering his own declaration and the declarations of three

19   maintenance technicians who worked under him. 7 When read in the light most favorable to

20   Plaintiff, those declarations show that Defendant had few—if any—complaints about Plaintiff’s

21   performance during his first ten years as manager, (see Dkt. No. 53 at 3); that Plaintiff regularly

22   communicated with technicians to ensure the accuracy of their payroll, (see Dkt. Nos. 50 at 2, 51

23   at 2–3, 52 at 2); and that Plaintiff was an “honest, hard-working guy who put everything into

24
     7
      Defendant argues that the Court should not consider any of the technicians’ declarations
25   because Plaintiff did not disclose those declarations in discovery. (See Dkt. No. 55 at 4–5.) But
     as previously explained, Defendant waived any objection to Plaintiff using those declarations at
26   summary judgment.

     ORDER
     C18-1656-JCC
     PAGE - 11
 1   operating [Defendant’s] Seattle maintenance shop,” (see Dkt. No. 51 at 4).

 2          Despite these declarations, Defendant contends that the evidence indisputably shows that

 3   Plaintiff violated company policy by adjusting his technicians’ times to an even 8 hours per day,

 4   5 days per week regardless of their actual time worked. (See Dkt. No. 41 at 15–17.) Defendant’s

 5   evidence is strong: it shows that Plaintiff made over 6,000 edits to technician times during his 10

 6   years as a manager, (see Dkt. No. 45-2), and that there was far less variance in the time Plaintiff

 7   approved at the Seattle shop for the March 23–29, 2018 pay period than in the time that

 8   managers approved at the Billings, Salt Lake City, and Portland shops for the same period,
 9   (compare Dkt. No. 44-13, with Dkt. No. 44-16). This evidence could lead a reasonable jury to
10   conclude that Plaintiff improperly adjusted his technicians’ times.
11          And yet, Defendant’s evidence is also disputed. In a sworn declaration based on personal
12   knowledge, Plaintiff states that that he only ever changed clock times to reflect the actual hours
13   that technicians worked. (See Dkt. No. 53 at 5); see also Rodriguez v. Airborne Express, 265
14   F.3d 890, 902 (9th Cir. 2001) (“Self-serving affidavits are cognizable to establish a genuine issue
15   of material fact so long as they state facts based on personal knowledge and are not too
16   conclusory.”). Plaintiff’s statement is supported by the three maintenance technicians who
17   submitted declarations. For example, one technician states that his time for the March pay period
18   was uniform because he had a “smooth transition from first to second shift” and that “at no time

19   did [Plaintiff] change my actual work hours.” (See Dkt. No. 51 at 3–4.) Another technician

20   explained why his time was always 40 hours per week, saying,

21          The maintenance technician job . . . guaranteed a forty-hour week and it was
            frowned upon if the technicians did not work a full forty hours per week. At the
22          same time [Defendant] had a strict No Overtime policy. So, us technicians always
            worked exactly forty hours per week. My pay stub did not say 39.93 hours, or 39.86,
23          or 40.10 or any other number of hours worked except 40 hours per week. I made
24          sure I worked forty hours per week, and I got paid for forty hours per week.
     (Dkt. No. 50 at 2.) The same technician also said that before making changes to a technician’s
25
     time, Plaintiff would communicate directly with the technician to ensure that any changes
26


     ORDER
     C18-1656-JCC
     PAGE - 12
 1   reflected the technician’s actual hours worked. (Dkt. No. 50 at 2–3.)

 2          Whether Plaintiff’s statement and the technicians’ explanations can be reconciled with

 3   Defendant’s evidence is not up for the Court to decide. After all, “a ‘judge’s function’ at

 4   summary judgment is not ‘to weigh the evidence and determine the truth of the matter but to

 5   determine whether there is a genuine issue for trial.’” Tolan, 572 U.S. at 656 (quoting Anderson,

 6   477 U.S. at 249). Because Plaintiff’s evidence creates a genuine issue as to whether Plaintiff

 7   complied with Defendant’s timekeeping policy, Plaintiff has established all four elements of a

 8   prima facie case of disparate treatment.
 9                          ii.     Defendant’s Nondiscriminatory Explanation for Firing Plaintiff
10          Defendant claims that Mr. Wallace and Mr. Lillywhite “acted for legitimate, non-
11   discriminatory reasons—[Plaintiff’s] falsification of employee records.” (Dkt. No. 41 at 18.)
12   Defendant supports its claim by pointing to the summary of Plaintiff’s termination and the
13   deposition of Mr. Lillywhite. (See id.) (citing Dkt. Nos. 43-4, 42-3). These pieces of evidence
14   satisfy Defendant’s burden of production under the McDonnell Douglas burden-shifting
15   framework. See Mikkelsen, 404 P.3d at 473.
16                          iii.    Plaintiff’s Evidence of Pretext
17          Once an employer offers a non-discriminatory reason for its action, the employee must
18   respond with “evidence sufficient for a trier of fact to reasonably conclude

19   that . . . discriminatory animus was . . . a substantial factor in the adverse employment action.”

20   Hill, 23 P.3d at 449. At this stage, “it should not take much for a plaintiff in a discrimination case

21   to overcome a summary judgment motion.” France v. Johnson, 795 F.3d 1170, 1175 (9th Cir.

22   2015). “‘This is ‘because the ultimate question is one that can only be resolved through a

23   searching inquiry—one that is most appropriately conducted by a factfinder, upon a full record.’”

24   Chuang v. Univ. of Cal. Davis, 225 F.3d 1115, 1124 (9th Cir. 2000) (quoting Schnidrig v.

25   Columbia Mach., Inc., 80 F.3d 1406, 1410 (9th Cir. 1996)); Hill, 23 P.3d at 449 (quoting Carle

26   v. McChord Credit Union, 827 P.3d 1070, 1077 (Wash. 1992)) (“[I]t is the jury’s task to choose


     ORDER
     C18-1656-JCC
     PAGE - 13
 1   between [competing] inferences.”).

 2          In this case, Plaintiff offers several forms of evidence showing that Defendant may have

 3   fired him because of his disability. First, as previously discussed, Plaintiff offers enough

 4   evidence for a jury to conclude that he did not falsify employee records. If a jury reaches that

 5   conclusion, then it could “reasonably infer from the falsity of [Defendant’s] explanation that

 6   [Defendant] is dissembling to cover up a discriminatory purpose.” Reeves v. Sanderson

 7   Plumbing Prods., Inc., 530 U.S. 133, 134 (2000).

 8          Second, Plaintiff argues that the timing of his firing is evidence of discriminatory intent.
 9   Plaintiff states that he approved payroll the same way for 10 years without anyone questioning
10   the hours he submitted. (See Dkt. No. 53 at 3.) But in 2016, Plaintiff began taking time off
11   because of his cancer. (See id. at 3–4.) The next year, Plaintiff’s supervisor was replaced by Mr.
12   Wallace. (See Dkt. No. 44 at 2.) Shortly thereafter, Mr. Wallace allegedly inquired into whether
13   Plaintiff’s cancer was negatively impacting Plaintiff’s ability to oversee the Seattle shop. (See
14   Dkt. No. 51 at 2.) Then, less than one year later—and shortly after Plaintiff was forced to go
15   through a new round of surgery—Mr. Wallace pushed for Plaintiff to be fired because of
16   behavior that Plaintiff had apparently engaged in for 10 years. (See Dkt. No. 42-1 at 10–16.) This
17   “suspicious timing” is evidence “from which an inference of discriminatory intent might be
18   drawn.” Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 (7th Cir. 1994).

19          Third, Plaintiff claims that Defendant has offered shifting and false explanations for why

20   it terminated him. When Mr. Lilywhite first drafted an explanation for why Plaintiff was to be

21   fired, Mr. Lilywhite wrote that the “termination reason” included “failing to report to work” on

22   April 12, 2018, and April 16, 2018. (Dkt. No. 49-3 at 5.) Mr. Lilywhite seemed to stand behind

23   this initial explanation at his deposition, stating that Defendant would have fired Plaintiff for the

24   two no calls/no shows even if Plaintiff had not falsified employee records. (See Dkt. No. 49-4 at

25   45–46.) Yet, Defendant now claims that Plaintiff’s attendance was a “secondary issue” included

26   on Plaintiff’s termination form as a matter of course. (See Dkt. No. 41 at 12.) “Substantial


     ORDER
     C18-1656-JCC
     PAGE - 14
 1   changes over time in the employer’s proffered reason for its employment decision support a

 2   finding of pretext.” Kobrin v. Univ. of Minn., 34 F.3d 698, 703 (8th Cir. 1994). That is especially

 3   true where, as here, Plaintiff alleges that Mr. Wallace knew that one of the proffered reasons for

 4   Plaintiff’s termination was false because Mr. Wallace approved Plaintiff taking leave on April

 5   12, 2018. 8 (Dkt. No. 53 at 5.)

 6          In sum, a jury could conclude that Plaintiff did not falsify employee records; that his

 7   supervisor questioned his subordinate about his disability; that he was fired less than one month

 8   after undergoing surgery for behavior he had engaged in for ten years without complaint; and
 9   that Defendant has given false and shifting explanations for its decision. 9 A jury could, therefore,
10
     8
       Plaintiff’s evidence on this point is thin. When Plaintiff was asked at his deposition whether he
11   went to work on April 12, he responded, “I couldn’t say off the top of my head. I really
     couldn’t.” (Dkt. No. 56-7 at 3.) Plaintiff now says in a declaration that Mr. Wallace allowed
12   Plaintiff to go to a medical appointment on April 12, (Dkt. No. 53 at 5), but Plaintiff has not
13   produced any medical records showing he had an appointment that day, (see generally Dkt. No.
     56-6). And while Plaintiff claims Mr. Wallace acknowledged in a meeting request that Plaintiff
14   would not be at work on April 12, (Dkt. No. 48 at 10), the request appears to refer to a meeting
     scheduled for April 4, (see Dkt. No. 58 at 1–4) (“[S]ince you and I will both be out of the office
15   at this time, let’s move this to the 11th.”). However, even if Plaintiff lacks strong evidence to
     support his present account, it is up to the jury decide whether to credit that account. See Nigro v.
16   Sears, Roebuck & Co., 784 F.3d 495, 497–98 (9th Cir. 2015) (holding self-serving declarations
17   based on personal knowledge were sufficient to create triable issues of fact in a disability
     discrimination case); Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012) (observing the jury
18   usually resolves inconsistencies between deposition testimony and declarations submitted to
     oppose summary judgment).
19   9
       Defendant argues that even if the foregoing is true, Plaintiff’s disability could not have
20   motivated Defendant to fire Plaintiff because Mr. Lillywhite, the one with final authority to fire
     Plaintiff, did not know about Plaintiff’s disability. (See Dkt. No. 41 at 18–19) (citing Raytheon
21   Co. v. Hernandez, 540 U.S. 44, 55 n.7 (2003)). However, a final decisionmakers’ lack of
     knowledge does not shield an employer from liability if a biased subordinate “influenced or was
22   involved in the decisionmaking process.” France v. Johnson, 795 F.3d 1170, 1176 (9th Cir.
23   2015). Here, a reasonable jury could conclude that Mr. Wallace influenced and was involved in
     the decision to fire Plaintiff: Defendant describes how Mr. Wallace investigated Plaintiff, (see
24   Dkt. No. 41 at 5–7, 15–17); emphasizes that “Lilywhite trusted Wallace’s judgement because of
     Wallace’s professionalism and experience with the timekeeping systems at issue,” (see id. at 7);
25   and argues that “a reasonable jury must reach the same conclusion as Mr. Wallace,” (see id. at
     17). Defendant cannot simultaneously rely on Mr. Wallace’s investigation and expertise while
26   avoiding liability for his influence and actions.

     ORDER
     C18-1656-JCC
     PAGE - 15
 1   find that Defendant’s decision was substantially motivated by Plaintiff’s disability. Accordingly,

 2   the Court DENIES Defendant’s motion for summary judgment as to Plaintiff’s disparate

 3   treatment claim.

 4                  2.      Failure to Accommodate

 5          In a reasonable accommodation case, “the central idea is that an employer cannot fire an

 6   employee for poor job performance if the poor job performance was due to sensory, mental or

 7   physical [disability] and reasonable accommodation would have rectified the problem.” Parsons,

 8   856 P.2d at 703. Plaintiff’s case does not resemble a reasonable accommodation case. Although
 9   Plaintiff’s complaint occasionally uses language found in such cases, (see Dkt. No. 1-1 at 2)
10   (“Defendant failed to engage in the interactive process and failed to exhaust all reasonable
11   accommodations . . . .”), the thrust the complaint is that Plaintiff was performing his job
12   adequately but was fired because Defendant had an unstated problem with his disability, (see id.
13   at 3–6). Consequently, the central issue appears to be whether Defendant acted with a
14   discriminatory motive, not whether Defendant fired Plaintiff for poor job performance that could
15   have been rectified by a reasonable accommodation. See Parsons, 856 P.2d at 703–04.
16   Nevertheless, Defendant addresses a potential failure to accommodate claim “out of an
17   abundance of caution,” (Dkt. No. 55 at 10), and Plaintiff seeks to preserve that claim in opposing
18   Defendant’s motion for summary judgment, (see Dkt. No. 48 at 19–21).

19           To succeed on his failure to accommodate claim, Plaintiff must prove (1) he had a

20   disability that substantially limited his ability to perform his job; (2) he was qualified to perform

21   the essential functions of his job; (3) he gave Defendant notice of the disability and its

22   accompanying substantial limitations; (4) upon notice, Defendant failed to affirmatively adopt

23   measures that were available and medically necessary to accommodate his disability; and

24   (5) Defendant’s failure to accommodate his disability affected the terms, conditions, or privileges

25   of his employment. Exby-Stolley v. Bd. of Cty. Comm’rs, 906 F.3d 900, 914 (10th Cir. 2018)

26   (observing that federal circuits require a failure to accommodate to be tied to an adverse


     ORDER
     C18-1656-JCC
     PAGE - 16
 1   employment action); Riehl v. Foodmaker, Inc., 94 P.3d 930, 934 (Wash. 2004) (listing the first

 2   four elements of a failure to accommodate claim). Defendant argues that Plaintiff cannot

 3   establish elements (3) and (4) because Plaintiff asked for a specific accommodation (taking paid

 4   sick leave), Defendant provided that accommodation, and Plaintiff never told Defendant that the

 5   accommodation he requested was inadequate. (See Dkt. No. 41 at 19–20.) Plaintiff responds that

 6   instead of allowing him to take paid sick leave, Defendant should have engaged in an interactive

 7   process, determined the full extent of Plaintiff’s disability, and offered a more substantial

 8   accommodation, such as “provid[ing] the Plaintiff extended leave followed by a temporary
 9   work-from-home schedule to allow him to properly recover.” (Dkt. No. 48 at 20.)
10                          i.      Plaintiff’s Notice
11          Plaintiff adequately notified Defendant of his disability. In a series of emails sent to Mr.
12   Wallace and others, Plaintiff informed Defendant that he had cancer and that he needed to take
13   paid sick leave to seek treatment. (See Dkt. Nos. 49-1 at 51, 49-2 at 2–14.) “This
14   notice . . . trigger[ed] [Defendant’s] burden to take ‘positive steps’ to accommodate [Plaintiff’s]
15   limitations” even though it did not “inform[] [Defendant] of the full nature and extent of
16   [Plaintiff’s] disability.” See Goodman v. Boeing Co., 899 P.2d 1625, 1269–70 (Wash. 1995).
17                          ii.     Defendant’s Accommodations
18          Although Plaintiff adequately notified Defendant of his disability, summary judgment is

19   appropriate because Defendant reasonably accommodated Plaintiff’s disability by allowing him

20   to use his paid sick leave to seek treatment. In his declaration, Plaintiff does not clearly identify

21   how his disability impacted his ability to perform his duties. (See generally Dkt. No. 53.) In fact,

22   Plaintiff says, “I did my best to perform my duties and not allow my medical issues to negatively

23   impact shop operations.” (Id. at 5.) But Plaintiff does say that his medical issues forced him to

24   take time off while he sought treatment, which Defendant allowed him to do by using paid sick

25   leave. (See id. at 3–6.) Permitting the use of accrued sick leave is a reasonable accommodation.

26   See 29 C.F.R. § 1630, App’x (“Accommodations could include permitting the use of accrued


     ORDER
     C18-1656-JCC
     PAGE - 17
 1   paid leave or providing additional unpaid leave for necessary treatment.”); Hankins v. The Gap,

 2   Inc., 84 F.3d 797, 801–02 (6th Cir. 1996); Vande Zande v. Wis. Dep’t of Admin., 44 F.3d 538,

 3   545 (7th Cir. 1995); Arndt v. Ford Motor Co., 247 F. Supp. 3d 832, 850 (E.D. Mich. 2017).

 4   Thus, by allowing Plaintiff to use his paid sick leave to seek necessary treatment for his cancer,

 5   Defendant reasonably accommodated Plaintiff’s disability.

 6            Plaintiff argues that this was not enough. According to Plaintiff, Defendant should have

 7   engaged Plaintiff in an interactive process “so that [Defendant] could identify the precise

 8   limitations and the types of accommodations[] which would have been most effective.” (See Dkt.
 9   No. 48 at 21.) However, “[f]ailure to participate in the interactive process is not a ground for
10   liability unless the employee has proven . . . that a reasonable accommodation existed and the
11   employer unreasonably failed to provide it.” Garner v. School Dist. of Phil., 63 F. Supp. 3d 483,
12   494 (E.D. Pa. 2014) (quoting Deily v. Waste Mgmt. of Allentown, 55 F. App’x 605, 607 (3d Cir.
13   2003)); MacSuga v. County of Spokane, 983 P.2d 1167, 1171 (Wash. Ct. App. 1999) (“Although
14   it is strongly recommended, there is no absolute requirement for discussions between employer
15   and employee.”). Plaintiff has not offered any evidence to prove that the accommodations he
16   suggests in his response brief were “medically necessary” to accommodate his disability. See
17   Hill, 23 P.3d at 452–53; British Airways Bd. v. Boeing Co., 585 F.2d 946, 952 (9th Cir. 1978)
18   (“[L]egal memoranda . . . cannot by themselves create a factual dispute sufficient to defeat a

19   summary judgment motion . . . .”). Consequently, Plaintiff’s failure to accommodate claim fails

20   even if Defendant should have engaged Plaintiff in an interactive process. The Court therefore

21   GRANTS Defendant’s motion for summary judgment as to Plaintiff’s failure to accommodate

22   claim.

23            C.     Wrongful Discharge Claim

24            The tort of wrongful discharge against public policy is an exception to the general

25   principle that employees in Washington are terminable at-will. See Rose v. Anderson Hay &

26   Grain Co., 358 P.3d 1139, 1141 (Wash. 2015). The tort applies only if the plaintiff can prove


     ORDER
     C18-1656-JCC
     PAGE - 18
 1   that their dismissal violated a clear mandate of public policy. Id. at 1142. A dismissal violates a

 2   clear mandate of public policy if it falls into the following four categories:

 3          (1) where employees are fired for refusing to commit an illegal act; (2) where
            employees are fired for performing a public duty or obligation, such as serving jury
 4          duty; (3) where employees are fired for exercising a legal right or privilege, such
            as filing workers’ compensation claims; and (4) where employees are fired in
 5          retaliation for reporting employer misconduct, i.e., whistleblowing. 10
 6   Id. (quoting Gardner v. Loomis Armored Inc., 913 P.2d 377, 379 (Wash. 1996)).
 7          Plaintiff argues that his case falls into category 3 because Defendant terminated him for
 8   “exercising his rights under the WFMLA/FMLA.” 11 “(Dkt. No. 48 at 23.) Yet, Plaintiff admits in
 9   his declaration that he “did not complete Washington Family Medical Leave request forms” and
10   that he instead used his accrued sick leave whenever he had a medical appointment. (Dkt. No. 53
11   at 3–4.) Given that Plaintiff did not request WFLA leave—indeed, he failed to complete the
12   forms that Defendant mailed to him, (see Dkt. No. 43-7 at 3)—Defendant could not have fired
13   him for exercising his rights under the WFLA. Accordingly, the Court GRANTS Defendant’s
14   motion for summary judgment as to Plaintiff’s wrongful discharge claim.
15

16   10
       If a dismissal does not fall into one of those categories, then the plaintiff may bring a wrongful
17   discharge claim under the Perritt framework. Rose, 358 P.3d at 1141. That framework involves
     four elements:
18
            (1) the existence of a “clear public policy” (clarity element), (2) whether
19          “discouraging the conduct in which [the employee] engaged would jeopardize the
            public policy” (jeopardy element), (3) whether the “public-policy-linked conduct
20          caused the dismissal” (causation element), and (4) whether the employer is “able to
            offer an overriding justification for the dismissal” (absence of justification
21          element).
22   Id. at 1143. Plaintiff does not argue that his claim survives under that framework. (See Dkt. No.
     48 at 23.)
23   11
        Plaintiff’s argument seems to be inconsistent with his complaint. In his complaint, Plaintiff
24   does not allege that he was fired for exercising his rights under the WFLA. Instead, Plaintiff
     alleges that he was “terminat[ed] . . . based on [his] medical condition and disability status,”
25   thereby “violat[ing] the well-established public policies that are designed to assist workers with
     disabilities and form the basis of Washington’s Law Against Discrimination.” (Dkt. No. 1-1 at 6,
26   8.)

     ORDER
     C18-1656-JCC
     PAGE - 19
 1          D.      WFLA Claim

 2          The WFLA entitles eligible employees to take unpaid leave because of a “serious health

 3   condition that makes the employee unable to perform the functions of the position of the

 4   employee.” Wash. Rev. Code § 49.78.220(d). The WFLA also prohibits employers from

 5   interfering with, restraining, or denying an employee’s exercise of their rights under the WFLA.

 6   Wash. Rev. Code § 49.78.300(1)(a). An employee alleging an interference or denial claim must

 7   show (1) they were eligible for the WFLA’s protections; (2) the WFLA covered their employer;

 8   (3) the WFLA entitled them to leave; (4) they notified their employer of their intent to take
 9   leave; (5) their employer denied them WFLA benefits; and (6) they were prejudiced by the
10   denial of benefits. See Crawford v. JP Morgan Chase NA, 983 F. Supp. 2d 1264, 1270–71 (W.D.
11   Wash. 2013). Defendant argues that summary judgment is appropriate because Plaintiff has not
12   established elements (4), (5), and (6). (See Dkt. No. 41 at 23.) The Court concludes that although
13   Plaintiff has established element (4), Plaintiff has not established elements (5) or (6).
14                  1.      Notice

15          “The WFLA mirrors its federal counterpart and provides that courts are to construe its

16   provisions in a manner consistent with similar provisions of the [Family Medical Leave Act

17   (“FMLA”)].” Washburn v. Gymboree Retail Stores, Inc., C11-0822-RSL, Dkt. No. 111 at 12

18   (W.D. Wash. 2012). Accordingly, the FMLA’s notice provisions apply to Plaintiff’s WFLA

19   claim. Under those provisions, an employee “need not expressly assert rights under the FMLA or

20   even mention the FMLA” when they seek leave. 29 C.F.R. § 825.302(c). Rather, the employee

21   must “provide at least verbal notice sufficient to make the employer aware that the employee

22   needs FMLA–qualifying leave, and the anticipated timing and duration of the leave.” Id.; Xin Liu

23   v. Amway Corp., 347 F.3d 1125, 1130 (9th Cir. 2003) (holding employee adequately notified her

24   employer when she said that she needed to take several months of maternity leave).

25          In this case, Plaintiff provided sufficient notice when he sent several emails making

26   Defendant aware that he needed to take intermittent leave due to his serious health condition.


     ORDER
     C18-1656-JCC
     PAGE - 20
 1   (See Dkt. Nos. 49-1 at 51, 49-2 at 2–14.) Those emails notified Defendant that Plaintiff might be

 2   entitled to WFLA leave even if they did not mention the WFLA. See 29 C.F.R. § 825.302(c); Xin

 3   Liu, 347 F.3d at 1130.

 4                  2.        Denial of Benefits

 5          Once an employee duly informs an employer of their need to take leave that might fall

 6   under the WFLA, the employer has a “duty to initiate a procedure to determine whether [the

 7   employee] qualifie[s] for [WFLA] leave” and to notify the employee accordingly. Xin Lu, 347

 8   F.3d at 1130. That is what happened here. In May 2016, Defendant assessed Plaintiff’s situation
 9   and concluded that he was eligible for WFLA/FMLA leave. (See Dkt. No. 43-7 at 3.) Defendant
10   then mailed Plaintiff a “Certification of Health Care Provider form,” which Defendant requires
11   employees to complete when they seek WFLA/FMLA leave for a serious health condition. (See
12   id.) Despite being aware of this requirement, (see Dkt. No. 42-2 at 6), Plaintiff did not complete
13   the required form, (see Dkt. No. 43-7 at 3). Consequently, Defendant sent Plaintiff another letter
14   stating, “While you are eligible for FMLA-qualifying leave, your absences beginning on
15   5/26/2016 have not been considered for, or approved as, FMLA leave because you have failed to
16   return the Certification of Health Care Provider form.” Id. This was a proper basis for denying
17   Plaintiff WFLA leave: federal regulations state that “[a]n employer may require an employee to
18   comply with the employer’s usual and customary notice and procedural requirements for

19   requesting leave.” 12 29 C.F.R. § 825.302(d).

20
     12
        Plaintiff claims that he did not formally request WFLA leave because he feared retaliation.
21
     (Dkt. No. 53 at 3.) However, assuming that fear of retaliation can excuse an employee’s
22   obligation to comply with their employer’s requirements for taking WFLA leave, Plaintiff has
     not shown that his fear was reasonable. Plaintiff claims that he “mentally questioned” whether
23   Defendant fired Jason Larrance, a Seattle technician, for taking medical leave for amputation
     surgery. (Dkt. No. 53 at 3.) To prove that Defendant may have fired Mr. Larrance for taking
24   medical leave, Plaintiff offers Mr. Larrance’s declaration. (Dkt. No. 52.) That declaration is a
25   tangle of inconsistencies: Mr. Larrance first states that Defendant employed him for “about four
     months in 2017,” but he later says that “in 2013, after I’d been with [Defendant] for over a year,
26   I had to take sick time for amputation surgery.” (See id. at 1–2.) Mr. Larrance also says that he


     ORDER
     C18-1656-JCC
     PAGE - 21
 1

 2                  3.      Prejudice

 3          Even if Defendant improperly denied Plaintiff WFLA leave, Plaintiff has failed to show

 4   that he suffered prejudice as a result. The WFLA entitles an employee to twelve workweeks of

 5   unpaid leave during any twelve-month period. Wash. Rev. Code § 49.68.220(1). If an employee

 6   wishes to take paid leave, then they must look to their employer’s paid leave policy. Defendant’s

 7   paid leave policy states that if an employee wants to take paid leave while they are on WFLA

 8   leave, their paid leave will run concurrent with their WFLA leave. (Dkt. No. 49-1 at 47.)
 9   Consequently, “[Plaintiff] can no show no prejudice because even if [he] had been informed and
10   taken [WFLA] leave, [his] accrued leave would have been reduced the same amount under
11   [Defendant’s] leave policy.” Liston v. Nevada ex rel. Its Dep’t of Bus. & Indus., 311 F. App’x
12   1000, 1002 (9th Cir. 2009). The Court therefore GRANTS Defendant’s motion for summary
13   judgment as to Plaintiff’s FMLA claim.
14   III.   CONCLUSION

15          For the foregoing reasons, the Court GRANTS in part and DENIES in part Defendant’s

16   motion for summary judgment (Dkt. No. 41).

17          //

18

19   took “sick time,” not WFLA leave. (See id. at 2.) Furthermore, Mr. Larrance’s claim that he took
     leave (of any kind) is contradicted by Defendant’s employment records. (See Dkt. No. 45-2.)
20   Those records show that Mr. Larrance worked every day during his short employment with
     Defendant, which lasted from February 19, 2016, to March 22, 2016. (See id.) Finally, Defendant
21   explains that it fired Mr. Larrance because he lied on his employment application. (See Dkt. No.
     55 at 12–13.) That explanation is consistent with the following timeline: (1) On February 8,
22   2016, Mr. Larrance filled out an employment application stating that he left employment with
23   Encon Washington because “work slowed down,” (Dkt. No. 57-1 at 2); (2) on February 29,
     2016, Encon Washington completed a “previous employer record check” form, indicating that it
24   fired Mr. Larrance for “theft of gasoline,” (Dkt. No. 57-3 at 2); (3) on March 16, 2016, Lisa
     DeHart emailed Plaintiff, explained that Mr. Larrance failed to disclose that Econ Washington
25   fired him for stealing gasoline, and instructed Plaintiff to fire Mr. Larrance for “falsification of
     application,” (Dkt. No. 57-4 at 2). Plaintiff offers no evidence that Ms. DeHart’s instructions
26   were pretext for retaliation.

     ORDER
     C18-1656-JCC
     PAGE - 22
 1          DATED this 30th day of March 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1656-JCC
     PAGE - 23
